Barnard, P. J.
The principle upon which the act in question rests was approved by the court of appeals in Howell v. City of Buffalo, 37 N. Y. 267.
The legislature had power to validate acts done without due conformity to existing law, and undoubted power to tax any district to pay the costs of an improvement to it. The title of the act under which the cost of this assessment was levied does not infringe that part of the constitution which requires a local bill to contain only one subject, which must be indicated in its title. The subject legislated upon is contained in the title.
The title is; “An act to confirm, reduce and levy certain assessments in the city of Brooklyn.” Ho other subject is legislated upon, but more than one assessment is included in the provisions of the act. It would embarrass legislation to hold that every street affected by the bill must be included in the title of the act. If the general subject is stated, all the means directed to the object, intended to be accomplished by the legislature in reference to it, may be included in the bill. Matter of Mayer, 50 N. Y. 504.

Order affirmed.